Case 3:17-cv-02183-MEM Document 71-2 Filed 08/21/20 Page 1 of 2

EXHIBIT B
10
11
12
13
14
15
16
17
18
19
20
21
22

23

over, you would have stayed on in the DA's Office.

Case 3:17-cv-02183-MEM Document 71-2 Filed 08/21/20 Page 2 of 2

 

| fOr DA Klein may not have been in syne with the District
Attorney's thoughts, probably for the best. Additionally, with
[the death of DA Klein...I guess to put it in context and stop me
Fe I'm making this answer too long. Commissioner Arnold and

| Commissioner Warren had gore to DA Klein about Mrs. McNamara's

|position, my position, where our offices were, I believe even in

 

the fact that she had been hired in the first place. He put an
end to that, is what he told me. With his death and
subsequently Mrs. O'Malley being put in that position,
Commissioner Arnold returned back to the DA's Office. She
seemed to be very cloge with Commissioner O'Malley. She was
close with Kathy Ragard and spent an increasing amount of time
up there which obviously increased my discomfort. I thought it

probably would be best for me to leave that position.

 

Q. Who is Kathy Ragard?
A. Kathy Ragard is, I guess, the office manager for the

|District Attorney's Office.

 

I believe it's Kathy with a K, and it's R-a-g-a-r-d.
Q. As you're testifying here today, you're saying that if
District Attorney Urbanski won out with the legal challenge

A. Yes. Probably. I would think so, yes:
Q. Do you still have any contact with any of the current
‘Commissioners now that you're out of Susquehanna County?

A. I have not spoken with Commissioner Arnold. I have

 

37

 

 
